EXAMINER’S COMMENT

Corrected Notice of Allowance
This corrected Notice of Allowance is being mailed as an addendum to the Notice of Allowance mailed on 11/12/2021 to correct the 1449 dated 04/05/2021 (List of References cited by applicant and c onside3red by the Examiner) corresponding to the IDS filed on 02/24/2021 to include initialing of references cited to clarify that all references within the IDS have been considered.  The Examiner had previously considered these references on 03/31/2021, but inadvertently left out the initialing.  See 1449, dated 04/05/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2021 have been initialed by the Examiner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
Scott A. Zare
12/06/2021



/SCOTT A ZARE/Primary Examiner, Art Unit 3649